                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HEALTH KING ENTERPRISE, INC.,         )
an Illinois corporation, XINGWU LIU,  )
an individual, and JOANNE LIU f/k/a   )
LINGJUAN LIU, an individual,          )
                                      )
            Plaintiffs,               )
                                      )
      v.                              )                19 C 1878
                                      )
DALIAN HEALTH KING PRODUCTS           )                Judge John Z. Lee
CO., LTD., a Chinese Limited Company, )
HEALTH KING USA, INC., a California )
Corporation, and LIWEN SU, an         )
individual,                           )
                                      )
            Defendants.               )

                    MEMORANDUM OPINION AND ORDER

      Health King Enterprise, Inc. (“Enterprise”), Xingwu Liu, and Joanne Liu have

sued Dalian Health King Products Co., Ltd. (“Dalian”), Health King USA, and Liwen

Su for, among other things, breach of contract and tortious interference with

prospective economic advantage under Illinois law.         Defendants have moved to

dismiss these counts of the amended complaint for failure to state a claim.1 For the

reasons below, the motion is granted.




1     Dalian also moves to dismiss Defendant Liwen Su for lack of personal jurisdiction,
and Enterprise does not oppose the dismissal. Accordingly, Su is dismissed as a defendant.
                              I.      Factual Background2

       Dalian makes and sells Chinese herbal teas. Am. Compl. ¶ 30, ECF No. 32.

Enterprise is a wholesaler and retailer of Chinese herbal remedies, including herbal

teas and dietary supplements. Id. ¶ 16. For many years, Dalian and Enterprise were

parties to various distribution agreements, whereby Dalian provided herbal teas to

Enterprise, and Enterprise distribute them on an exclusive basis to its customers,

who were downstream distributors.

       The 2002 distribution agreement (“Agreement”) provided:

              [Enterprise] agrees to be the only principal distributor in
              the U.S. for [Dalian] herbal tea bags for a set term. During
              the term, [Enterprise] agrees not to sell the same products
              from other companies, or products from companies that are
              directly competitive in nature in the agreed regions, and
              [Dalian] agrees not to sell any of its other products that
              directly compete against [Dalian] herbal tea bags to other
              distributors or retail sellers in the agreed timeframe and
              regions.

Id., Ex. 15, Agreement ¶ 1, ECF No. 32-15 (“Exclusivity Provision”). The Agreement

had a term of eight years, renewable by consent of the parties, id. ¶ 2, and the parties

agreed to renew the Agreement in 2010. See Am. Compl. ¶ 34. On October 22, 2018,

Dalian and Enterprise mutually agreed to terminate the Agreement.

       Plaintiffs allege that, in March 2017, Dalian’s agent, Liwen Su, contacted

Palko Services (“Palko”), one of Enterprise’s customers, stating that Dalian “want[s]




2      On a motion to dismiss, the court “accept[s] as true all well-pleaded factual allegations
and draw all reasonable inferences in favor of the plaintiff.” Heredia v. Capital Mgmt. Servs.,
L.P., 942 F.3d 811, 814 (7th Cir. 2019).

                                               2
to be [the] new supplier with your team.” Id., Ex. 16, 3/18/17 Email from L. Su to G.

Carlton, ECF No 32-16. Su also asked, “What is the threshold?” Id.

      What is more, in July 2018, Dalian solicited other Enterprise’s customers and

asked them to purchase Dalian herbal teas directly from another distributor,

Defendant Health King USA. Am Compl. ¶ 75. By way of example, Su contacted an

Enterprise customer on July 11, 2018, stating that, as of October 2018, Enterprise

would no longer be a Dalian distributor. Id., Ex. 17, 7/11/18 Email from L. Su to M.

Singh, ECF No. 33.

      According to Plaintiffs, Dalian’s solicitation of Palko and other customers prior

to the termination of the Agreement violated the Exclusivity Provision. In addition,

Plaintiffs allege that Dalian’s communication with these customers constitutes

tortious interference with prospective economic advantage.

                               II.    Legal Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), the complaint must

“state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

allegations in the complaint must at least “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 555.

       In reviewing Dalian’s motion to dismiss, the Court must accept as true all

well-pleaded allegations in the complaint and draw all possible inferences in the

plaintiff’s favor. See Heredia, 942 F.3d at 814. At the same time, legal conclusions

are ordinarily “not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679.



                                           3
For that reason, “[t]hreadbare recitals of the elements of the cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678.

                                    III.   Analysis

      A.     Breach of Contract (Count X)

      Defendants seeks the dismissal of Count X, arguing that the Exclusivity

Provision in the Agreement did not prohibit Dalian from soliciting other potential

distributors in preparation for the termination of the Agreement.

      “Under Illinois law, a plaintiff looking to state a colorable breach of contract

claim must allege four elements: (1) the existence of a valid and enforceable contract;

(2) substantial performance by the plaintiff; (3) a breach by the defendant; and (4)

resultant damages.” Sevugan v. Direct Energy Servs., LLC, 931 F.3d 610, 614 (7th

Cir. 2019) (internal quotation marks omitted).3

       Plaintiffs concede they have not alleged that Dalian sold its products to Palko

or any another potential distributors during the term of the Agreement. Rather, they

contend that “one can readily infer that Defendants had the desire and intent of

breaching the agreement” from the fact that solicitation occurred. Pls.’ Opp’n Defs.’

Mot. Dismiss (“Pls.’ Resp.”) at 4, ECF No. 50. But absent an actual sale, Dalian did

not breach the Agreement by inquiring about other possible distributors.              And

Dalian’s mere solicitation of potential distributors, in and of itself, does not create a

reasonable inference of an actual sale. Cf. Rhino Linings USA, Inc. v. Harriman, 658



3     Because the Court grants Defendants’ motion to dismiss on this ground, it need not
address alternate arguments in support of the motion to dismiss this claim. See Duthie v.
Matria Healthcare, Inc., 540 F.3d 533, 542 (7th Cir. 2008).

                                            4
F. Supp. 2d 892, 901 (S.D. Ind. 2009) (“Few contracts last forever; Rhino was entitled

to look to future choices if Harriman might falter, just as Harriman was free to

explore other business options for himself.”).

      Because Plaintiffs have not alleged that Defendants breached the Agreement,

Defendants’ motion to dismiss is granted.

      B.     Tortious Interference with Prospective Economic Advantage
             (Count XI)

      Next, Defendants move to dismiss Plaintiff’s claim of tortious interference with

a prospective economic advantage. To support such a claim, a plaintiff must allege

“1) the plaintiff’s reasonable expectation of entering into a valid business

relationship; 2) the defendant’s knowledge of the plaintiff’s expectancy; 3) purposeful

interference by the defendant that prevents the plaintiff’s legitimate expectancy from

being fulfilled; and 4) damages to the plaintiff resulting from the defendant’s

interference.” Delloma v. Consolidation Coal Co., 996 F.2d 168, 170–71 (7th Cir.

1993) (citing Fellhauer v. City of Geneva, 568 N.E.2d 870, 878 (Ill. 1991)).

      According to Plaintiffs, Dalian knew that Enterprise’s customers purchased

Dalian products exclusively from Enterprise and that they had done so for many

years. Am. Compl. ¶¶ 145, 146. As Plaintiffs see it, Dalian intentionally interfered

with Enterprise’s business relationship with these customers by contacting them to

inquire about whether they would be willing to purchase directly from Dalian or

another distributor. Id. ¶ 148.

      In response, Defendants contend that Plaintiffs have failed to allege that

Enterprise had a reasonable expectation of entering into a valid business relationship

                                            5
with its customers for the purpose of selling Dalian products once the Agreement was

terminated. Furthermore, they argue that Plaintiffs have not alleged that Dalian

interfered with any business expectancy, either by selling Dalian products directly or

through another distributor. The Court agrees.

       Missing from the amended complaint is any allegation that an Enterprise

customer ceased or decreased their purchase of Dalian products from Enterprise

during the pendency of the Agreement. And, as noted above, Dalian’s solicitation of

potential new distributors is not enough to create a reasonable inference that Dalian

in fact sold its products to Enterprise’s customers prior to October 2018. This is

especially true given Plaintiffs’ acknowledgement that Su told at least one customer

that Enterprise would no longer be Dalian’s distributor after October 2018. Id., Ex.

17, 7/11/18 Email from L. Su to M. Singh, ECF No. 33; see Fed. R. Civ. P. 10(c) (“A

copy of a written instrument that is an exhibit to a pleading is a part of the pleading

for all purposes.”).

       For these reasons, Defendants’ motion to dismiss Count XI also is granted.4




4       Defendants also move to dismiss the tortious interference claim because Plaintiffs
have failed to allege actual malice. Under Illinois law, a defendant may invoke the
affirmative defense of “competitor’s privilege” to defeat a tortious interference with
prospective economic advantage claim. Gen. Elec. Co. v. Uptake Techs., Inc., 394 F. Supp. 3d
815, 836 (N.D. Ill. 2019); see Gen. Motors Corp. v. State Motor Vehicle Review Bd., 862 N.E.2d
209, 220 (Ill. 2007). Once the affirmative defense is raised, the plaintiff must show actual
malice. Delloma, 996 F.2d at 170. “[A]ctual malice is not a relevant concern until the
qualified privilege has been found to apply.” Id. (internal quotation marks omitted).
Defendants have not answered the amended complaint, and, therefore, the affirmative
defense of competitor’s privilege has not been raised. As a result, Plaintiffs were not required
to plead actual malice, see Gen. Elec., 394 F. Supp. 3d at 836 (“[C]ompetitor’s privilege is an
affirmative defense that a complaint need not plead around or anticipate.”), and the Court
declines to dismiss Count XI on this ground.

                                               6
                                  IV.   Conclusion

      For the above reasons, Defendants’ motion to dismiss Counts X and XI is

granted. Defendant Liwen Su is dismissed as a defendant. To the extent that

Plaintiffs are able to cure the deficiencies set forth above within the confines of Fed.

R. Civ. P. 11, they are granted leave to file a second amended complaint within

fourteen days.



IT IS SO ORDERED.                       ENTERED        3/6/20



                                        ______________________________________
                                        John Z. Lee
                                        United States District Judge




                                           7
